PHELPS, J.
In these consolidated cases the burden of proof is on the plaintiff to es*243tablisli affirmatively the fact of tlie alleged co-partnersliip between him and Finnan, and also the fraudulent character of the bill of sale from Finnan to Geelliar. These are questions upon both of which the evidence is conflicting, and the requisite preponderance of the proof is not clearly made out upon the part of the plaintiff. Tlie above are the only elements of equitable jurisdiction to be found in the pleadings. Neither being sustained, upon all the testimony, the remaining question is as to whether Hagan is a creditor of Finnan, and if so to what amount.
That is simply an ordinary case for a court of law. The bill will be dismissed, but without prejudice to the plaintiff’s legal rights.